Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00023-CR

                                           Murjan Issack ABDI,
                                                Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR8191B
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: February 6, 2019

DISMISSED

           The trial court’s certification in this appeal states “this criminal case is a plea-bargain case,

and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).

           This court must dismiss this appeal “if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                                                                       04-19-00023-CR


       On January 16, 2019, we notified Appellant that this appeal would be dismissed under Rule

25.2(d) unless an amended trial court certification showing that Appellant has the right of appeal

is made part of the appellate record by February 5, 2019. See TEX. R. APP. P. 25.2(d), 37.1; see

also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174, 176 (Tex. App.—San Antonio 2003, no pet.).

       On January 25, 2019, Patrick Ballantyne, Appellant’s court-appointed appellate counsel,

filed an Anders brief stating that he had reviewed the record, and he conceded that this court has

no choice but to dismiss this appeal. See Anders v. California, 386 U.S. 738, 744 (1967); High v.

State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Appellate counsel also filed a

motion to withdraw.

       Considering Rule 25.2(d)’s requirements, the record, and Appellant’s response, we dismiss

this appeal. See TEX. R. APP. P. 25.2(d); Dears, 154 S.W.3d at 613. Counsel’s motion to withdraw

is granted. See TEX. R. APP. P. 25.2 cmt. (“If a sufficient . . . certification is not filed after the

appellate court deals with the [trial court certification] defect, . . . representation by an appointed

attorney may cease.”).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-